Citation Nr: 0420302	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  99-13 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness, in the amount of $19,541.76 plus interest.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his current spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1985 and from April 1986 to April 2001.
 
This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran and his current spouse testified at a hearing at 
the RO in January 1999; a copy of the hearing transcript is 
associated with the record.  An April VA Form 119, Report of 
Contact, reflects that the veteran's representative indicated 
that the veteran wished to cancel a hearing scheduled in 
April 2001 at the RO before a Veterans Law Judge (VLJ); thus, 
his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 
(2003).

In an August 2002 decision, after finding that there was a 
loss of property which served as security for a VA guaranteed 
loan as a result of default, the Board determined that the 
appellant's actions did not constitute fraud, 
misrepresentation or bad faith and remanded the case to the 
RO for additional development and adjudication.  See 
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.965 (2003).  
The case now is before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  In March 1985, the veteran and his then spouse obtained a 
loan guaranteed by VA for the purchase of a home in Brandon, 
Florida.

2.  A notice of default was received by VA in March 1987, 
which noted that the first default was in January 1987.

3.  An April 1987 notice of intent to foreclose from the 
mortgage holder to the VA reflected that the veteran tried to 
sell the property in January 1987 but was unsuccessful, that 
the mortgagor could not make payments and that the 
possibility of curing the default had been exhausted.

4.  An August 1987 VA letter advised the veteran that the 
mortgage holder was taking action to foreclose on his 
property.

5.  The mortgage holder elected to convey the property to VA 
in March 1988 and made a claim on the guaranty in April 1988.  
The property was sold back to the mortgage holder for an 
amount less than the outstanding principal, interest and 
foreclosure costs, and the resulting deficiency was charged 
to the veteran.

6.  In August 2002, the Board determined that the veteran's 
actions, which resulted in default and foreclosure, did not 
constitute bad faith.

7.  The veteran was at fault in the creation of the 
indebtedness.  

8.  Recovery of the indebtedness would not nullify the 
objective for which VA benefits were intended.

9.  Failure to make restitution would result in unfair gain 
to the veteran-debtor.

10.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.

11.  There is no evidence showing that recovery of the 
outstanding loan guaranty indebtedness, plus accrued 
interest, would be productive of undue financial hardship or 
otherwise inequitable.




CONCLUSIONS OF LAW

1.  After default, there was a loss of property, which 
secured a loan guaranteed by VA.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.964 (2003). 

2.  Recovery of the veteran's loan guaranty indebtedness, in 
the amount of $19,541.76 plus interest, would not violate the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. § 1.965(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003); see also 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The 
VCAA and implementing regulations do not apply in waiver 
cases because the statutory right to request waiver of 
recovery of indebtedness within Chapter 53 of Title 38 of the 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132 (2002); see also 
38 U.S.C.A. § 5302 (West 2002).  Regardless, the RO has 
advised the veteran of the evidence necessary to substantiate 
his claim during the course of this appeal.  For example, he 
was advised of the applicable law and regulations and, in 
essence, the deficiencies of his claim in a June 1999 
statement of the case and a March 2004 supplemental statement 
of the case and at a January 1999 hearing.  There is no 
indication that records pertinent to the appeal are missing.  
In addition, the appellant has been provided with ample 
opportunity to present evidence and argument in support of 
his claim.  He and his current spouse testified at a hearing 
at the RO in January 1999.  Although the veteran withdrew his 
request to appear for a hearing before a VLJ at the RO 
scheduled in April 2001, he, his former spouse, and his 
representative have submitted additional statements and 
argument in support of the veteran's claim.  

With regard to the RO's compliance with the August 2002 Board 
remand instructions, the Board notes that the RO was 
instructed to, and did in a February 2004 letter ask the 
veteran to complete and return an up-to-date Financial Status 
Report (FSR) and provide him with an accounting of the 
interest on the debt that had accrued since the debt was 
established.  The veteran did not submit a new FSR but the 
Board notes that, in an April 2001 Report of Contact, the 
veteran's representative indicated that the veteran would be 
willing to pay $100 per month towards his indebtedness.  
Moreover, the hearing officer advised the veteran and his 
current spouse of the possibility of seeking a compromise.  
Although the RO did not obtain documentation on when, how, 
and to what address the notification of the debt was sent as 
instructed, there is no prejudice to the veteran as the RO 
has treated his waiver request as having been timely file.  
In March 2004, the RO (Committee) readjudicated the issue on 
appeal by issuing a supplemental statement of the case 
(SSOC).  Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's August 2002 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).  The case is therefore ready for appellate review.  

Background

In March 1985, the veteran and his former spouse purchased a 
home in Brandon, Florida.  They obtained a VA guaranteed home 
mortgage loan for $72,150.00.  In their March 1985 
application for the loan guaranty (VA Form 26-1802a), the 
veteran and his former spouse certified and acknowledged 
their legal obligation to repay VA any claim, which VA would 
be required to pay the note holder on account of default on 
the loan payments.  

Beginning in January 1987 the veteran defaulted on the home 
loan mortgage that was guaranteed by VA.  The mortgage 
holder's March 1987 notice of default to VA reflects that 
there had been three letter/wire contacts and six telephone 
contacts with the veteran.  The veteran had promised two 
payments by the end of February 1987 but had failed to remit.  
The veteran had also indicated the property had been sold.  
The mortgage holder's assessment of the borrower's attitude 
towards the default was improper regard and noted the reason 
for the default was marital separation.  An April 1987 notice 
of intent to foreclose from the mortgage holder to the VA 
reveals the veteran tried to sell the property in January 
1987 but was unsuccessful.  The notice reflects that the 
mortgagor could not make payments and the possibility of 
curing the default had been exhausted.  The mortgage holder 
indicated it had tried to work with the veteran to cure the 
default but the veteran was separated and unable to make the 
payments.  The notice reflects that the veteran would be 
requesting a deed in lieu of foreclosure.  The record does 
not show that such a request was made.  An August 1987 
refunding/equity review reflects the reason for default was 
separation and the owner (veteran) had not demonstrated a 
willingness to cooperate with VA and the loan servicer to 
reinstate the loan.  An August 1987 VA letter advised the 
veteran that the mortgage holder was taking action to 
foreclose on his home.

In an August 1987 statement in response to the foreclosure 
complaint, the veteran's then wife indicated she and her 
husband were separated pending divorce.  She indicated they 
had tried to sell the home but that that the mortgage holder 
did not want to work with them.

In a September 1987 statement in response to the foreclosure 
complaint, the veteran indicated that he and his wife were 
separated pending divorce.  He stated that he tried to work 
with the mortgage holder but the mortgage holder was 
unwilling to work with him to resolve the mortgage problem.  
The veteran also indicated he tried to contact other mortgage 
lenders to obtain funds but was unsuccessful.  He further 
noted he had attempted to sell the property but was 
unsuccessful.

The mortgage holder elected to convey the property to VA in 
March 1988 and made a claim on the guaranty in April 1988.  
The property was sold back to the mortgage holder for an 
amount less than the outstanding principal, interest and 
foreclosure costs, and the resulting deficiency were charged 
to the veteran.  Therefore, there was default and subsequent 
loss of the property, which constituted security for the loan 
guaranteed, insured, or made under Chapter 37 of Title 38. 38 
U.S.C.A. 
§ 5302(b), (c) (West 1991 & 2002); 38 C.F.R. § 1.964(a) 
(2003).

In a letter dated March 31, 1997, the Debt Management Center 
(DMC) notified the veteran that his loan guaranty debt was 
$19,541.76.  The following day, the DMC notified the veteran 
that with interest his loan guaranty debt totaled $25,573.41.  

In January 1999, the veteran and his current spouse presented 
testimony at a personal hearing at the RO.  The veteran's 
representative indicated that the validity of the debt was 
not being contested.  The veteran stated that in retrospect 
he probably could have done more to sell the home.  He also 
testified that at one point he had a buyer for the property.  
The veteran further indicated that he believed he contacted 
VA about his default problems but was referred to the lender.  
He indicated that when he and his former wife separated she 
was going to stay in the house but she moved out so he was 
stuck with the house.  The veteran stated that if he could 
have done anything to keep the house from going to 
foreclosure he would have done it but that he did not really 
understand the foreclosure process so he did not think about 
it.  Through his testimony, the veteran updated the figures 
on his June 1998 FSR.  His spouse stated that as a new wife, 
she did not feel that she should be responsible for paying 
the debt back, but admitted that that was not how it worked.    

In a March 1999 decision, the Committee denied the veteran's 
request for waiver of recovery of the assessed overpayment, 
in the calculated amount of $19,541.76 plus interest, on the 
basis that his conduct in creating the debt amounted to bad 
faith.  The provisions of 38 U.S.C.A. § 5302(c) prohibit 
waiver of a debt where there exists an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver.  
Implementing regulations preclude waiver upon a finding of 
fraud or misrepresentation of material fact, bad faith, or 
lack of good faith.  38 C.F.R. § 1.965(b) (2003).

An April 2001 VA Report of Contact reveals that the veteran's 
representative indicated that the veteran wished to cancel 
his April 2001 hearing and that the veteran was willing to 
pay $100 a month towards his indebtedness.

In an August 2002 decision, the Board determined that the 
veteran's actions, which resulted in default and foreclosure, 
did not constitute bad faith and remanded the case for 
additional development.  In a February 2004 letter, the RO 
requested that the veteran complete and return an FSR showing 
the veteran's total family income from all sources and 
expenses and provided the veteran with an accounting of the 
debt and its accrued interest.  The veteran did not complete 
and return an FSR.

Analysis

The veteran seeks waiver of recovery of loan guaranty 
indebtedness in the amount of $19,541.76 plus interest.  

Any indebtedness of the veteran and his spouse shall be 
waived only when the following factors are determined to 
exist: 

(1) Following default there was a loss of 
the property which constituted security 
for the loan guaranty, insured, or made 
under chapter 37 of title 38, United 
States Code; (2) There is no indication 
of fraud, misrepresentation, or bad faith 
on the part of the person or persons 
having an interest in obtaining the 
waiver; and (3) Collection of such 
indebtedness would be against the 
principles of equity and good conscience.  

38 C.F.R. § 1.964(a) (2003).

Under 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  In this case, it has been 
determined that the facts do not show the presence of any of 
these factors.  As a result, the Board's decision on appeal 
will be limited to the determination of whether or not waiver 
of recovery of the VA indebtedness is warranted on the basis 
of equity and good conscience.

The standard of equity and good conscience will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the U.S. Government's rights.  The decision 
reached should not be unduly favorable or adverse to either 
side.  The phrase "Equity and Good Conscience" means arriving 
at a fair decision between the obligor and the government.  
In making this determination, consideration will be given to 
the following elements, which are not intended to be all-
inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2003).

Regarding "fault of the debtor" defined as "[w]here actions 
of the debtor contribute to creation of the debt," the record 
reflects that the veteran bears fault in the creation of the 
loan guaranty indebtedness.  As indicated above, he defaulted 
on his mortgage payment in January 1987 and this default was 
never cured.  The default was primarily attributable to his 
inability to meet his obligation was a result of a marital 
separation and his inability to support two households.  
Although unfortunate, such factors do not lessen the 
veteran's responsibility for his legal obligations nor do 
they mitigate his failure to meet his obligations.

The mortgage and mortgage note the veteran signed in 1985 
were a binding legal obligation for which he remained jointly 
and severally liable notwithstanding his marital situation.  
In addition, the veteran reported that he attempted to sell 
the property and the mortgagor indicated that the veteran was 
going to submit a deed in lieu of foreclosure.  However, upon 
review, the Board notes that the veteran did not submit a 
deed in lieu of foreclosure and no mortgage payments were 
made after December 1984.  In an August 1987 letter to the 
veteran, the RO notified him that the mortgage holder had 
instituted foreclosure proceedings.    

Clearly, the veteran's actions contributed to the default and 
resulting indebtedness.  The rights and privileges of 
property ownership inherently include contractual duties and 
responsibilities.  The record in this case indicates that the 
veteran was aware of these duties and responsibilities.  It 
is not shown or claimed that he was mentally or physically 
incapable of understanding his obligations under the terms of 
the mortgage and mortgage note.  Thus, it was also his 
failure to comport himself as a responsible property owner in 
default that led to the foreclosure in this case.  A finding 
of fault under the standard of equity and good conscience 
does not require malice aforethought or bad faith.  The Board 
only needs to find that the veteran's actions that were 
within his control caused or contributed to the default.  He 
has not presented evidence that would relieve him of 
responsibility for the circumstances that led to the default 
and related indebtedness to VA.

The second element, or "balancing of faults," requires 
weighing the fault of the debtor against the fault of the VA.  
The evidence does not show VA was in any way at fault in the 
creation of the debt.  No action or inaction on the part of 
the VA brought about the veteran's default on his loan 
obligation.  No action or inaction on the part of the VA 
increased the amount of the indebtedness.  The VA cooperated 
with the lender.  The Board notes, however, that balance of 
fault is but one of the factors for consideration in 
determining entitlement to waiver.

Concerning the third element, "undue hardship," described as 
"[w]hether collection would deprive debtor or family of basic 
necessities," the Board notes that the only FSR of record is 
dated in June 1998.  With the updates given at the January 
1999 hearing, the revised FSR shows a combined family income 
of $5,921 monthly with monthly expense of $5,888, leaving a 
positive cash flow of $33 per month.  Listed assets totaled 
$176,700, consisting of cash, savings and real estate.  Two 
automobiles were shown without listing their resale values.  
A number of installment obligations totalling $62,124 were 
shown, all of which were current.  At the hearing, the 
veteran's current spouse noted that they paid $380 a month 
for private school tuition and that they tithe $400 a month.  
However, these expenses were not included as essential 
monthly expenses on the revised FSR.  Once a veteran's 
essential living expenses have been satisfied, he is expected 
to accord a VA debt the same regard as that given to any 
other financial obligation.  Although VA requested that the 
veteran submit another FSR in February 2004, a completed FSR 
showing all of his income and expenses as well as additional 
family income was not received from the veteran.  The duty to 
assist is not a one-way street, and the claimant has not 
fulfilled his duty to cooperate in this matter.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board observes that, 
in an April 2001 Report of Contact, the veteran's 
representative indicated that the veteran was willing to pay 
$100 a month towards his debt.  The record also shows that 
the veteran was discharged from a second period of service in 
April 2001 and, in February 2004, the RO notified him that he 
had been awarded service connection for various disabilities 
with a combined disability rating of 40 percent. 

Concerning the fourth element, whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended, there is no indication that recovering the 
loan guaranty indebtedness owed to VA would in any way defeat 
the purpose of the laws and regulations providing home loans 
guaranty to veterans.

Consideration is also given to the fifth element, that is, 
whether failure to make restitution would result in unjust 
enrichment to the debtor.  Since he has not provided VA with 
information to the contrary, the Board concludes that his 
failure to make restitution would result in unfair gain to 
the veteran.

Lastly, with respect to the sixth element, whether reliance 
on VA benefits resulted in the veteran relinquishing a 
valuable right or incurring a legal obligation, the veteran 
has not claimed that he relinquished any right or incurred 
any legal obligation in reliance on VA benefits, nor is there 
any evidence that he did so.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Based on the above 
facts, the Board finds that recovery of the loan guaranty 
indebtedness of $19,541.76, plus accrued interest, would not 
be against equity and good conscience.  38 C.F.R. §§ 
1.964(a)(2), 1.965(a) (2003).  Thus, the Board finds the 
preponderance of the evidence is against the claim for 
entitlement to waiver of recovery of the loan guaranty 
indebtedness of $19,541.76, plus interest.  


ORDER

Waiver of recovery of loan guaranty indebtedness in the 
amount of $19,541.76, plus interest, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



